DETAILED ACTION
	This Office action is responsive to communication received 07/30/2021 – application papers received, including Power of Attorney; 09/13/2021 – IDS. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Data
Applicant’s attention is directed to the Domestic Priority data as claimed by the applicant and as listed on the Filing Receipt, mailed 08/12/2021.  In view of the lengthy continuation data detailed on the Filing Receipt, no further listing will be presented here, for brevity.

Drawings
The drawings were received on 07/30/2021.  These drawings are acceptable.

Information Disclosure Statement
The 25-page IDS, received 09/13/2021, contains three citations, wherein the significance of these references with respect to the claimed invention is not understood. The references include:
Cite No. 	Patent Number 	Name of Patentee 	Title
57		7658666 		Sung 			Superhard Cutters and Associated...
102		9399352		Mizutani et al		Liquid Container
123		D405498 		Laney 			Fishing Lure
162		D636893 		Nicholls et al. 		Diagnostic Instrument
These references noted above have been “considered” only to the extent that the information provided on the IDS matches the information in the PTO records insofar as the Patent Number or Publication Number, Issue Date or Publication Date and Patentee or Inventor.

Status of Claims
	Claims 1-20 are pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Objections – Minor
Claim 20 is objected to because of the following informalities:  In line 2, after “resin” (second occurrence), the term --in-- should be inserted.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Applicant’s attention is directed to the following nonstatutory double patenting rejections based upon five (5) prior patents and one (1) copending application, namely USPNs 11103755; 10376754; 10695624; 10722765; and 10960274 along with copending application 17/198770. 
Claims 1-5, 7-16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 11,103,755.  For double patenting to exist as between the rejected claims and patent claims 1-20, it must be determined that the rejected claims are not patentably distinct from patent claims 1-20.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and patent claims 1-20 and, if so, whether those differences render the claims patentably distinct.
	Specific to claims 1, 2 and 7-14, it is clear that all the elements of instant claims 1, 2 and 7-14 are to be found in patent claims 1-20.   The difference between instant claims 1, 2 and 7-14 of the application and claims 1-20 of the patent lies in the fact that the patent claims include many more elements and are thus much more specific.  For example, the patent claims of the ‘755 patent further require the raised central crown portion having a maximum height that is greater than a maximum height of the toe-side crown portion and greater than a maximum height of the heel-side crown portion; and wherein a width of the raised central crown portion changes in a direction from the forward portion toward the rear portion.  Thus the invention of claims 1-20 of the ‘755 patent is in effect a “species” of the “generic” invention of claims 1, 2 and 7-14.   It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1, 2 and 7-14 are anticipated by claims 1-20 of the ‘755 patent, claims 1, 2 and 7-14 are not patentably distinct from claims 1-20 of the ‘755 patent.  
	With respect to claims 15, 16 and 18, the claimed invention of the ‘755 patent differs from the instant claims merely in the fact that the claimed invention of the ‘755 patent lacks “a shaft portion having a first end and a second end opposite the first end; a grip attached at or proximate to the first end of the shaft portion”.  To have included a shaft and grip as part of the golf club head of the claimed invention of the ‘755 patent would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention in order to be able to swing and use the golf club head to hit a golf ball.  As is conventional in the art, the components that define a golf club include at a minimum a shaft, a grip and a club head.  
In addition, note the following remarks: 
	As to claim 1, see claims 1, 6, 7, 8, 10, 15 and 17 of the ‘755 patent. 
	As to claim 2, see claims 1, 8 and 19 of the ‘755 patent. 
	As to claims 3-5, the rearrangement of the orientation of the first and second integral rib formations in the ‘755 patent claims to account for varying degrees of stiffness on the crown portion would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
	As to claim 7, see claims 1 and 8 of the ‘755 patent. 
	As to claim 8, see claims 1, 6, 7, 8, 10, 15 and 17 of the ‘755 patent.
As to claim 9, see claims 6 and 7 of the ‘755 patent.
	As to claim 10, see claim 2 of the ‘755 patent.
	As to claim 11, see claims 1 and 8 of the ‘755 patent. 
	As to claims 12-14, see claims 1, 6, 7, 8, 10, 15 and 17 of the ‘755 patent. 
	As to claim 15, see claims 1, 6, 7, 8, 10, 15 and 17 of the ‘755 patent. 
	As to claim 16, see claims 1, 9 and 18 of the ‘755 patent. 
	As to claim 18, see claim 15 of the ‘755 patent. 
	
Claims 6 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 11,103,755 in view of Oyama (USPN 7,281,993).  The claimed invention of the ‘755 patent lacks a recitation of “wherein the raised central crown portion is formed by placing the crown portion into a mold and applying heat and pressure to the crown portion” (claim 6) and “wherein forming the composite crown portion comprises heating the composite crown portion to cure the epoxy resin in the inner structural layer and the epoxy resin the outer structure” (claim 20).  Oyama shows it to be old in the art to construct a composite crown portion that is made up of multiple layers including an epoxy resin by using a mold along with heat and pressure to form the desired shape and unite all of the layers.  See col. 7, lines 33-53 and col. 11, line 25 through col. 12, line 15 in Oyama.  The heat and pressure molding technique employed by Oyama helps to inhibit defects during the molding process, wherein the flow properties of the epoxy resin and the lamination of the multiple composite layers provides a crown portion of sufficient strength and provides a club head with an overall improved outer appearance.  See col. 1, lines 37-57 and col. 2, lines 8-20 in Oyama.  In view of the patent to Oyama, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘755 patent by incorporating a molding operation that involves heat and pressure applied to the make-up of composite and resin layer materials in the crown portion for the purpose of providing a more unified composite crown assembly having sufficient strength to withstand repeated impacts.  

Claims 1, 7-9 and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,376,754.  For double patenting to exist as between the rejected claims and patent claims 1-20, it must be determined that the rejected claims are not patentably distinct from patent claims 1-20.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and patent claims 1-20 and, if so, whether those differences render the claims patentably distinct.
	Specific to claims 1, 7-9 and 11-14, it is clear that all the elements of instant claims 1, 7-9 and 11-14 are to be found in patent claims 1-20.   The difference between instant claims 1, 7-9 and 11-14 of the application and claims 1-20 of the patent lies in the fact that the patent claims include many more elements and are thus much more specific.  For example, the patent claims of the ‘754 patent further require wherein the central crown portion has a maximum height that is greater than a maximum height of a toe-side crown portion and greater than a maximum height of a heel-side crown portion and wherein the upper plurality of composite layers comprises an outer layer, the outer layer having a specular reflectance of less than 40 gloss units.  Thus the invention of claims 1-20 of the ‘754 patent is in effect a “species” of the “generic” invention of claims 1, 7-9 and 11-14.   It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1, 7-9 and 11-14 are anticipated by claims 1-20 of the ‘754 patent, claims 1, 7-9 and 11-14 are not patentably distinct from claims 1-20 of the ‘754 patent.  
With respect to claims 15-16, the claimed invention of the ‘754 patent differs from the instant claims merely in the fact that the claimed invention of the ‘754 patent lacks “a shaft portion having a first end and a second end opposite the first end; a grip attached at or proximate to the first end of the shaft portion”.  To have included a shaft and grip as part of the golf club head of the claimed invention of the ‘754 patent would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention in order to be able to swing and use the golf club head to hit a golf ball.  As is conventional in the art, the components that define a golf club include at a minimum a shaft, a grip and a club head.  
In addition, note the following remarks: 
	As to claim 1, see claim 1 of the ‘754 patent. 
	As to claim 7, see claim 13 of the ‘754 patent. 
	As to claim 8, see claims 1-5, 9 and 10 of the ‘754 patent.
As to claim 9, see claims 2-5, 7 and 8 of the ‘754 patent.
	As to claim 11, see claims 12 and 13 of the ‘754 patent. 
	As to claims 12-14, see claims 9, 13 and 14 of the ‘754 patent. 
	As to claim 15, see claims 1-4, 9-10 and 14-16 of the ‘754 patent. 
	As to claim 16, see claim 11 of the ‘754 patent. 

Claims 6 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,376,754 in view of Oyama (USPN 7,281,993).  The claimed invention of the ‘754 patent lacks a recitation of “wherein the raised central crown portion is formed by placing the crown portion into a mold and applying heat and pressure to the crown portion” (claim 6) and “wherein forming the composite crown portion comprises heating the composite crown portion to cure the epoxy resin in the inner structural layer and the epoxy resin the outer structure” (claim 20).  Oyama shows it to be old in the art to construct a composite crown portion that is made up of multiple layers including an epoxy resin by using a mold along with heat and pressure to form the desired shape and unite all of the layers.  See col. 7, lines 33-53 and col. 11, line 25 through col. 12, line 15 in Oyama.  The heat and pressure molding technique employed by Oyama helps to inhibit defects during the molding process, wherein the flow properties of the epoxy resin and the lamination of the multiple composite layers provides a crown portion of sufficient strength and provides a club head with an overall improved outer appearance.  See col. 1, lines 37-57 and col. 2, lines 8-20 in Oyama.  In view of the patent to Oyama, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘754 patent by incorporating a molding operation that involves heat and pressure applied to the make-up of composite and resin layer materials in the crown portion for the purpose of providing a more unified composite crown assembly having sufficient strength to withstand repeated impacts.  

Claims 1 and 7-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,695,624.  For double patenting to exist as between the rejected claims and patent claims 1-20, it must be determined that the rejected claims are not patentably distinct from patent claims 1-20.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and patent claims 1-20 and, if so, whether those differences render the claims patentably distinct.
	Specific to claims 1 and 7-14, it is clear that all the elements of instant claims 1 and 7-14 are to be found in patent claims 1-20.   The difference between instant claims 1 and 7-14 of the application and claims 1-20 of the patent lies in the fact that the patent claims include many more elements and are thus much more specific.  For example, the patent claims of the ‘624 patent further require a central integral rib extending from the toe-side integral rib to the heel-side integral rib, the central integral rib extending along a junction formed between the front perimeter of the crown portion and the forward portion of the top portion.  Thus the invention of claims 1-20 of the ‘624 patent is in effect a “species” of the “generic” invention of claims 1 and 7-14.   It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1 and 7-14 are anticipated by claims 1-20 of the ‘624 patent, claims 1 and 7-14 are not patentably distinct from claims 1-20 of the ‘624 patent.  
With respect to claims 15-19, the claimed invention of the ‘624 patent differs from the instant claims merely in the fact that the claimed invention of the ‘624 patent lacks “a shaft portion having a first end and a second end opposite the first end; a grip attached at or proximate to the first end of the shaft portion”.  To have included a shaft and grip as part of the golf club head of the claimed invention of the ‘624 patent would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention in order to be able to swing and use the golf club head to hit a golf ball.  As is conventional in the art, the components that define a golf club include at a minimum a shaft, a grip and a club head.  
In addition, note the following remarks: 
	As to claim 1, see claims 1 and 5-8 of the ‘624 patent.
	As to claim 7, see claim 9 of the ‘624 patent.
	As to claim 8, see claims 1 and 9-11 of the ‘624 patent. 
	As to claim 9, see claims 7-8 and 15 of the ‘624 patent.
	As to claim 10, see claim 16 of the ‘624 patent.
	As to claim 11, see claims 1 and 9 of the ‘624 patent.
	As to claims 12-14, see claims 1 and 5-9 of the ‘624 patent. 
	As to claims 15-18, see claims 15 and 19-20 of the ‘624 patent. 
	As to claim 19, see claims 7-8 of the ‘624 patent. 
	
Claims 6 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,695,624 in view of Oyama (USPN 7,281,993).  The claimed invention of the ‘624 patent lacks a recitation of “wherein the raised central crown portion is formed by placing the crown portion into a mold and applying heat and pressure to the crown portion” (claim 6) and “wherein forming the composite crown portion comprises heating the composite crown portion to cure the epoxy resin in the inner structural layer and the epoxy resin the outer structure” (claim 20).  Oyama shows it to be old in the art to construct a composite crown portion that is made up of multiple layers including an epoxy resin by using a mold along with heat and pressure to form the desired shape and unite all of the layers.  See col. 7, lines 33-53 and col. 11, line 25 through col. 12, line 15 in Oyama.  The heat and pressure molding technique employed by Oyama helps to inhibit defects during the molding process, wherein the flow properties of the epoxy resin and the lamination of the multiple composite layers provides a crown portion of sufficient strength and provides a club head with an overall improved outer appearance.  See col. 1, lines 37-57 and col. 2, lines 8-20 in Oyama.  In view of the patent to Oyama, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘624 patent by incorporating a molding operation that involves heat and pressure applied to the make-up of composite and resin layer materials in the crown portion for the purpose of providing a more unified composite crown assembly having sufficient strength to withstand repeated impacts.  
/
/
/
Claims 1, 8-9 and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,722,765.  For double patenting to exist as between the rejected claims and patent claims 1-20, it must be determined that the rejected claims are not patentably distinct from patent claims 1-20.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and patent claims 1-20 and, if so, whether those differences render the claims patentably distinct.
	Specific to claims 1, 8-9 and 14, it is clear that all the elements of instant claims 1, 8-9 and 14 are to be found in patent claims 1-20.   The difference between instant claims 1, 8-9 and 14 of the application and claims 1-20 of the patent lies in the fact that the patent claims include many more elements and are thus much more specific.  For example, the patent claims of the ‘765 patent further require a front pocket formed in the front portion, the front pocket defined by an interior wall and a perimeter surface; and a face portion comprising a front surface, a rear surface, a front perimeter edge, a rear perimeter edge, and a perimeter surface extending between the front perimeter edge and the rear perimeter edge, the face portion positioned in the front pocket, the rear surface of the face portion in contact with the interior wall of the front pocket along with wherein the interior wall comprises a first titanium-based material and the face portion comprises a second titanium-based material, the second titanium-based material having a yield strength at least 40% greater than a yield strength of the first titanium-based material.  Thus, the invention of claims 1-20 of the ‘765 patent is in effect a “species” of the “generic” invention of claims 1, 8-9 and 14.   It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1, 8-9 and 14 are anticipated by claims 1-20 of the ‘765 patent, claims 1, 8-9 and 14 are not patentably distinct from claims 1-20 of the ‘765 patent.
With respect to claims 15-18, the claimed invention of the ‘765 patent differs from the instant claims merely in the fact that the claimed invention of the ‘765 patent lacks “a shaft portion having a first end and a second end opposite the first end; a grip attached at or proximate to the first end of the shaft portion”.  To have included a shaft and grip as part of the golf club head of the claimed invention of the ‘765 patent would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention in order to be able to swing and use the golf club head to hit a golf ball.  As is conventional in the art, the components that define a golf club include at a minimum a shaft, a grip and a club head.  
In addition, specific reference is made to claims 5, 11-13 and 18-20 of the claimed invention of the ‘765 patent, wherein the ‘765 patent claims share the features of the instant claims 1, 8-9 and 14-18, including a first and second integral rib, upper and lower composite layers on a crown portion, at least one composite layer in a stack of composite layers being wider than an adjacent composite layer in the stack, and a crown stiffening portion. 

Claims 6 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,722,765 in view of Oyama (USPN 7,281,993).  The claimed invention of the ‘765 patent lacks a recitation of “wherein the raised central crown portion is formed by placing the crown portion into a mold and applying heat and pressure to the crown portion” (claim 6) and “wherein forming the composite crown portion comprises heating the composite crown portion to cure the epoxy resin in the inner structural layer and the epoxy resin the outer structure” (claim 20).  Oyama shows it to be old in the art to construct a composite crown portion that is made up of multiple layers including an epoxy resin by using a mold along with heat and pressure to form the desired shape and unite all of the layers.  See col. 7, lines 33-53 and col. 11, line 25 through col. 12, line 15 in Oyama.  The heat and pressure molding technique employed by Oyama helps to inhibit defects during the molding process, wherein the flow properties of the epoxy resin and the lamination of the multiple composite layers provides a crown portion of sufficient strength and provides a club head with an overall improved outer appearance.  See col. 1, lines 37-57 and col. 2, lines 8-20 in Oyama.  In view of the patent to Oyama, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘765 patent by incorporating a molding operation that involves heat and pressure applied to the make-up of composite and resin layer materials in the crown portion for the purpose of providing a more unified composite crown assembly having sufficient strength to withstand repeated impacts.  

 Claims 8 and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of USPN 10,960,274.  For double patenting to exist as between the rejected claims and patent claims 1-18, it must be determined that the rejected claims are not patentably distinct from patent claims 1-18.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and patent claims 1-18 and, if so, whether those differences render the claims patentably distinct.
	Specific to claims 8 and 10-14, it is clear that all the elements of instant claims 8 and 10-14 are to be found in patent claims 1-18.   The difference between instant claims 8 and 10-14 of the application and claims 1-18 of the patent lies in the fact that the patent claims include many more elements and are thus much more specific.  For example, the patent claims of the ‘274 patent further require a toe-side protrusion extending from an outer surface of the bottom portion, the toe-side protrusion located between a toe-side dividing plane and a toe-side bounding plane, the toe-side protrusion comprising a first weight port located closer to a rear portion than the front portion; and a heel-side protrusion extending from the outer surface of the bottom portion, the heel-side protrusion located between a heel-side dividing plane and a heel-side bounding plane, the heel-side protrusion comprising a second weight port located closer to a rear portion than the front portion, and the top portion comprising: a toe-side top portion, a heel-side top portion. Thus, the invention of claims 1-18 of the ‘274 patent is in effect a “species” of the “generic” invention of claims 8 and 10-14.   It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 8 and 10-14 are anticipated by claims 1-18 of the ‘274 patent, claims 8 and 10-14 are not patentably distinct from claims 1-18 of the ‘274 patent.
In addition, specific reference is made to claims 1, 6-8, 14 and 16-18 of the claimed invention of the ‘274 patent, wherein the ‘274 patent claims share the features of the instant claims 8 and 10-14, including a first and second integral rib, a first contoured transition region, a second contoured transition region and a raised central crown portion. 

Claims 8 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending United States Application Serial No. 17/198,770.  This is a provisional double patenting rejection because the conflicting claims have not yet in fact been patented.  For double patenting to exist as between the rejected claims and copending claims 1-20, it must be determined that the rejected claims are not patentably distinct from copending claims 1-20.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and copending claims 1-20 and, if so, whether those differences render the claims patentably distinct.
	Specific to claims 8 and 11-13, it is clear that all the elements of instant claims 8 and 11-13 are to be found in copending claims 1-20 of the ‘770 application.    The difference between instant claims 8 and 11-13 of the instant application and claims 1-20 of the copending ‘770 application lies in the fact that the claims of the copending ‘770 application include many more elements and are thus much more specific.  For example, the claims of the copending ‘770 application further require the bottom portion comprising a central protrusion extending from an outer surface of the bottom portion, the central protrusion extending from the rear portion toward the front portion, the central protrusion located between a heel-side dividing plane and a toe-side dividing plane, the central protrusion comprising a first weight port and a second weight port, wherein a distance between the first weight port and the front portion is less than a distance between the first weight port and the rear portion, wherein a distance between the second weight port and the rear portion is less than a distance between the second weight port and the front portion, and wherein a distance between the first weight port and the front portion is greater than a distance between the second weight port and the rear portion.  Thus, the invention of claims 1-20 of the copending ‘770 application is in effect a “species” of the “generic” invention of claims 8 and 11-13.   It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 8 and 11-13 are anticipated by claims 1-20 of the copending ‘274 patent, claims 8 and 11-13 are not patentably distinct from claims 1-20 of the copending ‘770 patent. 
In addition, specific reference is made to claims 14-17 of the claimed invention of the copending ‘770 application, wherein the claims of the copending ‘770 application share the features of the instant claims 8 and 11-13, including a toe-side integral rib, a heel-side integral rib, a first contoured transition region, a second contoured transition region, a crown portion, a crown opening and a raised central crown portion. 

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Takechi shows strengthening ribs (FIGS. 22, 23);
Antonious shows a raised central crown portion (FIG. 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711